Title: Thomas Jefferson to Alexander Garrett, 29 December 1817
From: Jefferson, Thomas
To: Garrett, Alexander


                    
                        Dear Sir
                        Monticello
Dec. 29. 17.
                    
                    Inclosed is the draught of a report which the Visitors desired me to prepare, to be sent to the Govr as our patron, and by him to be laid before the legislature, in the hope they may either adopt us, or help us. the inhabitants of Charlottesville and it’s neighborhood have taken so liberal an interest in this institution that I wish them always to possess correct information of the measures we pursue in the execution of our trust. before I send it off therefore I request you to read it yourself, and to mr Leitch particularly who has done so much for this institution, & to any other persons at hand, that you may be enabled to give correct information to on the subject to others. as I must send it by an express tomorrow morning to the other visitors that not a moment may be lost in getting it before the legislature, I pray you to detain the bearer what time is necessary & return it by him.
                    I must further request yourself & others who have given out subscription papers not yet returned, to press for their return from those to whom they have been confided. I salute you with great friendship & respect.
                    
                        Th: Jefferson
                    
                